OWICE     OF    THE   AlTOREiEY     GENERAL     OF   TEXAS
                                      AUSTIN
ROVERSIZLLLIS




  Eonorablr     Howard   Maya
  oounty   Attorney
  ddwertlm County
  Book 8pringr.   Tour




                 .
                Towletter       lr Ha
  or thh   6apartmant  on. the
  we tp o teth e roooab parry


                                                           l o r .mkLnal
                                                           appoint&      .
                                                          *an8 mUus.
                                                          08 8ooa on




                                        <

                                            8
                                    .
                                                                                                                     614
     .



         &enoreblr mwrra hyr - P-0 2


                    lutlolo               25.        (lo) ()I) Dutloa           0r    Uirtrlrt         at-
;;
               tomoyo
Y

                    ’ lrCeoh Uotrlot   lttemoy 8haU roprorrnt        th0
               ateto    In all orlmlnnl oaeoe in tho dlotrlot      80nrte
               of hle alotriot, lxoopt in leaoe wherr ho her boon,
               kroro hlo lleotlon,      wployod adrornly.       when    any
               orlsbaal    p mo o edlngishe4 b efo r    aenlx a a lnlng o o ur t
               In hi8 Uotrlot     or botorcl l judge upon haboeo oorpw,
               en4 ho lo notitled     ol the use,   an4 le at tho tlaa
               r ltihth   lnolounty whore SW& proooodkrg lo had, &o
               rtuU roproaont t&o but0 tboroin, whoa pnrontod
               by other       orrioial              &utieorg

                     sah0 ml00   lr                  county      mir2i0y       lo    rrpf    Lnrkn000         ~0
          ee-extenolve  wl,th Wooor the Dlotrlot Attorney.     mtlolo     26
          or the co60 or OrlednalProooduro prorldor that th0 county
         Attomoy ahall roprooont tho Strto ln all erlalnel     eama    ln
         Ue oounty; an4 in thhr lb o enolio .tho Diotrlrt Attorney    ho
          eheu roproourt the stat0 alone, or rhrn roquootod, 8hall ua
          tiwDlotrlot Lttorney  kr the prouautlon or 8ny 8a80 OP k-
         klf   or tho       Set8         in    tho    Diotrlot       court;

                    In tho oaoe or Oomtt   v* Btak, 252 8. W.-527, tho
          Dletrlot AittOMoy hod boforo hi# lloOtlOn M lwh Offloo, the
          w0t-p0fOtt0~0~              ~30rt0d~ith       tlr0 d0raamtb
          rridnal   mettom..    80 had a Uooua~ion    or the-ear0    with th0
         -4efentlent won.     the lndfotuat wao return04 aad theagtika
          ue uomlona      Sron th0 0000 a86 U6     not reprownt    tho 40ra-
          mt  furthor, it no                  &lb
                                    by ~tho Wart   of Crldnal     Appeala, ln                                         ‘-
          nrrroing the trlal               tho Dlotrlot
                                              row<that      AttornoyQo pro-
          oooution or th0 0800 rloLato6 &rtlolo 30 lr the md0 or
          CrlalnelProoe6u+,   00 Sorurly    lodlri~~, rhloh lo nta lno       d
                                                                           the
         eeaa rootriotiono ea tho Dlrtrlot~Aper~oy                                   @I io aim twoa            in
         Arti    25 lboro raolkd.
                     Ia th0    laoo’0r Lins’r.    &to,     ti6 6. .u, 031,   th0
          Fopnty Attorney    fllod a 0     lalat lgaiart the luuaed we lrt8r
          reelgaing    rram the orrl00 -!a tirptod     to roproooat tbo   sams   (Ie-
          t0namt    beor           th0    00url.         m.      fmi00        n0k0r     or   tk0   omrt       ar
          Criabel  Appoalo roremb   la hlo oplalqn 'W Artlolo 32, 0040
          et Crimlnel Proo~duro, and rtakd that    thr, Artlelo aloorly Uo-
          veuri06 th0 ml& ltto r a trcu'ro
                                      oy        roourtlng the l p o lla a t
          by rirtuo    or    hlo  kavlng koa  loano a! r0r                      th0     8t4t0      &    tho   OaRe
          @ua prior     to    hi0  nol@Iatl~,.    '. ...



                                    .

                                                .
                                                                             615

gaoreblo Eowarb Mayo - Pago )


          =Thuo N 000 th a t l Dlotrlot      Attorney   10 u0qwiri0a
fma prooooutlng l person rholp ho was pret1auU.y employed to
(rfond, lnb from botondlng a person whoa ho had protlouoly                          .
rlloda oomplelnt lg e lnowhile
                             t       lotln& in the lapaolty or 8t-
(arnoy rqreomtlnC; the Mete.         wo 60 aot think it nooo6oary
to 4ioouro tho nuaorouo le108 In our Cirll Jariopru6onoo ro-
ttiro to the dioquaurloati0zi     br an attorney      whoa hle int0r0oto
ua ldr o r o oto thet or hlo lllent,     nor   lo it noooooary      to ro-
far to tho molont oanon 0r logal dihios t&t no attorney 8hU
npromnt ldroroo or ooailloting        lntorooto.                                    .,m
          Wo thordon          ldrloo that the oounty Attornay, lrter
   llo0tlOa 0T lppolnt8aat,
kllr                                la no treprenat 4 ollent  in a
                              ho no or lounool Drlor to him wklng
                                                                                    ::

uiminel leoo b rhioh                                                                 2.



evea tho oilloo of county  Attornoy ‘aor lUI       l toraw    forty
AttOIWo~  ZaproRMt the 4eOUOod in M aotlon          brought   by thr
Iteta  when ouoh lttornoy hd boon inkreokd           in thhr looe dur-
bg hi0 tOnfar   of 0rfi00.




                                                                        COYMllTEL